EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 9, and 16 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
storing inventory data, and historical data of a plurality of users of an online platform, the historical data including engagement information between each of the plurality of users and the online platform; 
based on the one or more words of the search query and inventory data, generate a set of relevance-based search results in response to the search query, the set of relevance- based search results identifying a set of items; 
based at least in part on the historical data of the first user and the set of relevance-based search results, generate item engagement information for each of the set of items of the set of relevance-based search results; 
based at least in part on the historical data and the item engagement information of each of the set of items, generate relevant item data, the relevant item data characterizing a set of relevant items; and
based on the relevant item data, the historical data of the first user and the query attribute, generate, from the set of relevance-based search results, a set of personalized search results associated with the search query.
Claims 2-8, 10-15, and 17-20 are allowed by virtue of their dependency from claims 1, 9, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157